Citation Nr: 1037600	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a stress disorder and a dysthymic disorder.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to June 1992.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, the Veteran testified at a Travel Board hearing 
at the VA RO in San Antonio, Texas, in front of the undersigned 
Veterans Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The Board notes that the Veteran's claim on appeal was previously 
characterized as a claim of service connection for a stress 
disorder.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  
A review of the claims file shows that the Veteran has been 
diagnosed as having a dysthymic disorder.  The Board therefore 
finds that the Veteran's claim is not limited solely to a stress 
disorder.  Instead, the claim is properly characterized broadly 
as a claim of service connection for an acquired psychiatric 
disorder, to include a stress disorder and a dysthymic disorder. 

The issues of entitlement to service connection for a back 
disorder, an acquired psychiatric disorder, and sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's 
obesity was incurred in or is related to his period of active 
military service.


CONCLUSION OF LAW

Obesity was not caused by or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2004 and February 2006 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The Board notes that 
the Veteran was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess v. Nicholson.  19 Vet. 
App. 473, 484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim. 
 Therefore, any questions as to the appropriate disability rating 
or effective date to be assigned have been rendered moot, and the 
absence of notice regarding these elements should not prevent a 
Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

The Board further notes that the Veteran was provided with a copy 
of the May 2006 rating decision, the March 2007 statement of the 
case (SOC), and the August 2009 supplemental statement of the 
case (SSOC), which cumulatively included a discussion of the 
facts of the claim, notification of the basis of the decision, 
and a summary of the evidence considered to reach the decision.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a Persian Gulf physical examination in June 2003, 
obtained the Veteran's VA and private treatment records, and 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case was more than adequate, as it was predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The examination included the Veteran's subjective 
complaints about his disability and the objective findings needed 
to rate the disability. 

Besides the aforementioned private treatment records, the Veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that he or the VA needs to obtain.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection may be presumed for chronic disability due to 
undiagnosed illness of a Veteran who served in the Southwest Asia 
theater of operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification, a 
minimum of a six-month period of chronicity, and no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 
Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service connection 
does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. 
Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi-symptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A § 1117(d) warrants a presumption of service-
connection. 38 C.F.R. § 3.317(a)(2)(i).  For purposes of this 
section, the term medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

For purposes of this section, "objective indications of chronic 
disability" includes both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this 
section, disabilities that have existed for six months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

In August 2003, the Veteran filed an informal claim, asserting 
that he was discharged from active military service for being 
overweight and that he had received treatment after his discharge 
for "over weight problems."  At his Travel Board hearing, the 
Veteran testified that he weighed between 185 and 230 pounds in 
service and believed that environmental hazards in Southwest Asia 
were an element of his obesity.

The Board initially notes that the Veteran served in Southwest 
Asia from January 1991 to July 1991.  Nevertheless, as laid out 
above, the presumptions afforded Gulf War veterans only apply to 
undiagnosed illnesses.  As explained below, the Veteran carries a 
current diagnosis related to his obesity, and those presumptions 
do not apply to his claim.  

The competent medical evidence of record shows the Veteran 
currently suffers from obesity.  To be sure, the Veteran 
underwent a Persian Gulf physical examination in June 2003, where 
he told the examiner that he served in Saudi Arabia, Iraq, and 
Kuwait.  The examiner reported that the Veteran's sole health 
concern was obesity, which had become most obvious over the 
previous three to four years.  The Veteran walked for 
approximately 30 minutes five to six days per week and tried to 
avoid eating at bedtime.  The examination report indicates that 
the Veteran was six feet two inches tall and stated that his 
weight had ranged between 260 and 320 pounds in the previous 
year.  He weighed 299.2 pounds at the examination, and the 
examiner diagnosed the Veteran with "exogenous obesity."
Then, the Veteran's private physician submitted a letter in May 
2007 asserting that he had treated the Veteran for the past month 
and that the Veteran had morbid obesity.  At that time, the 
Veteran was 75 inches tall and weighed 344 pounds with a body 
mass index of 42.8.  Reviewing the record, the Board notes that 
treatment records after discharge list the Veteran's weight as 
ranging from 296 to 349.4 pounds.  Furthermore, the Veteran 
reported in various examinations that his weight had been as low 
as 260 or 285 pounds.  

However, regardless of the Veteran's current weight, the Board 
finds that obesity could not have been caused by or aggravated by 
the Veteran's period of active military service because he 
weighed less when he was discharged than at the time he enlisted.  
To be sure, the Veteran's weight is listed three times on his 
February 1989 enlistment report of medical examination.  He 
weighed 248 pounds in March 1989, 237 pounds in September 1989, 
and 246 pounds in October 1989.  The Veteran then enlisted in 
November 1989.  His April 1992 discharge report of medical 
examination listed his weight at 239 pounds, or seven pounds less 
than he weighed at enlistment.  In between those examinations, an 
inprocessing checklist dated May 1990 listed the Veteran's weight 
as 203 pounds.  Although the Veteran testified that his weight 
ranged from 185 pounds to 230 pounds in service, the Board finds 
his testimony unpersuasive in that the evidence of record 
contradicts his statement.  For example, as mentioned above, the 
Veteran weighed more than 230 pounds at both enlistment and 
discharge.    

Therefore, the Board notes that there is no evidence that the 
Veteran's obesity was caused by or aggravated by his period of 
active military service.  In light of this lack of evidence, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim, and service connection for obesity is not 
warranted.  The Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for obesity is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for a back disorder, an acquired psychiatric 
disorder, and sleep apnea.   

VA afforded the Veteran compensation and pension examinations for 
his claimed disabilities in March 2004 and April 2004, which 
resulted in diagnoses of spondylosis of the lumbar spine without 
radiculopathy, a dysthymic disorder, and severe obstructive sleep 
apnea.  However, none of these examinations contained an opinion 
regarding a nexus between the Veteran's currently diagnosed 
disabilities and his period of active military service.  VA has a 
duty to ensure that any examination or opinion it provides is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Since none of the examinations contained opinions, the Board 
finds that they were all inadequate and a remand is necessary to 
provide the Veteran with an adequate medical opinion that relies 
on all the evidence of record, fully explains all findings and 
opinions in sufficient detail, and does not rely on speculation.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination(s) to determine the etiology 
or onset of his currently diagnosed sleep 
apnea, back disorder, and acquired 
psychiatric disability.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the requested 
examination(s).  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner(s) 
should review the results of any testing 
prior to completion of the report.

The examiner(s) should specifically state 
whether it is at least as likely as not 
(i.e. a 50 percent probability or greater) 
that each of the Veteran's current 
disabilities is etiologically related to 
his active military service.  

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached, 
and address all contradictory evidence of 
record and also the Veteran's contentions 
as to service incurrence. 

2.  After any additional development 
deemed necessary is accomplished, 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


